DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 26 July 2022.  In view of this communication, claims 1-20 are now pending in the application.
Election/Restriction
Applicant’s election of Species B, corresponding to claims 1-5, 8-16, and 19-20, in the reply filed on 26 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
While the traversal alleges that claim 17 “is believed generic”, no explanation or evidence is provided in support of this allegation.  Since claim 17 requires that the closed slots encompass only a portion of the stator slots, it is explicitly drawn to the species of the third embodiment, not the second.  
Information Disclosure Statement
The information disclosure statement(s) submitted on 23 December 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 20 is/are objected to for the following minor informalities:
Claim 20 recites “(please confirm)” at the end of the claim.  This text is believed to have been inadvertently included in the claim, and should be removed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Biais (US 2006/0163954 A1), hereinafter referred to as “Biais”.
Regarding claim 1, Biais discloses in a stator stack [7,8] formed of laminated material and having a plurality of slots [14] (fig. 1-2; ¶ 0008), each slot [14] having one end in the vicinity of an air gap [25] (fig. 1-2; ¶ 0007, 0010), an in-slot cooling system, which comprises: 
two or more conductors [16] of a hairpin winding [15] provided within each slot [14] in a first group of the slots [14], each conductor [16] running axially across the stator stack [7,8] and being at a different predetermined radial distance from the air gap [25] (fig. 1, 2; ¶ 0010); and 

    PNG
    media_image1.png
    386
    520
    media_image1.png
    Greyscale

adjacent each slot [14] of the first group of slots [14] at the end that is in the vicinity of the air gap [25], a bridge portion [21] of the laminating material that closes the slot [14] (fig. 2; ¶ 0012-0013) and forms in the stator stack [7,8] substantially adjacent to the conductor [16] having the shortest predetermined distance from the air gap [25] an axial cooling channel [17] that allows a coolant to flow therein without leakage therefrom (fig. 2; ¶ 0010).
Regarding claim 2, Biais discloses the in-slot cooling system of Claim 1, as stated above, wherein the conductors [16] are rectangular (fig. 2; ¶ 0010).
Regarding claim 4, Biais discloses the in-slot cooling system of Claim 1, as stated above, further comprising a slot wedge [18] in each slot [14] (fig. 2; ¶ 0010).
Regarding claim 5, Biais discloses the in-slot cooling system of Claim 1, as stated above, wherein the first group of slots [14] comprise all slots [14] in the stator stack [7,8] (fig. 1-2; ¶ 0010; since no additional slot designs are disclosed, it is implied that those shown in figure 2 are representative of all slots in the machine).
Regarding claim 20, Biais discloses the in-slot cooling system of Claim 1, as stated above, further comprising a hollow tube that encloses each cooling channel [17] (fig. 2; j¶ 0010; each of the “passages 17” is comprised of a hollow, semi-rectangular tube placed between the conductors and/or the slot wedge).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biais in view of Kikuchi et al. (US 6,515,384 B1), hereinafter referred to as “Kikuchi”.
Regarding claim 3, Biais discloses the in-slot cooling system of Claim 1, as stated above.  Biais does not disclose an electrically insulating slot liner in each slot [14], each slot liner surrounding the conductors [16] of the slot [14].
Kikuchi discloses an in-slot cooling system comprising a stator [5] with conductors [8] disposed within slots [6], and further comprising an electrically insulating slot liner [7] in each slot [6], each slot liner [7] surrounding the conductors [8] of the slot [6] (fig. 1-3; col. 2, lines 48-63).

    PNG
    media_image2.png
    591
    541
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator of Biais having slot liners surrounding the conductors as taught by Kikuchi, in order to provide electrical insulation between the conductors and the stator core, thereby prevent short circuits which would adversely affect performance.
Regarding claim 8, Biais discloses the in-slot cooling system of Claim 1, as stated above.  Biais does not disclose that the axial cooling channel [17] allows the coolant to directly contact with the conductor [16] having the shortest predetermined distance from the air gap [25].
Kikuchi discloses an in-slot cooling system comprising a stator [5] with conductors [8] and axial cooling channels [15] disposed within slots [6] (fig. 1-3; col. 2, lines 48-63; col. 3, lines 1-16), and wherein the axial cooling channel [15] allows the coolant to directly contact with the conductor [8] having the shortest predetermined distance from the air gap (fig. 2; col. 3, lines 57-65; coolant passing through the channel directly contacts conductors on both radial sides of the stator).

    PNG
    media_image3.png
    572
    515
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the axial cooling channels of Biais to allow the coolant to directly contact the conductors as taught by Kikuchi, in order to provide a higher cooling efficiency (col. 3, lines 63-65 of Kikuchi).
Regarding claim 9, Biais discloses the in-slot cooling system of Claim 1, as stated above.  Biais does not disclose an inlet distribution ring assembly comprising one or more inlet pipes and a distribution conduit, wherein the coolant flows from the inlet pipes to the distribution conduit, which provides the coolant to the cooling channels.
Kikuchi discloses an in-slot cooling system comprising a stator [5] with conductors [8] and axial cooling channels [15] disposed within slots [6] (fig. 1-3; col. 2, lines 48-63; col. 3, lines 1-16), and further comprising an inlet distribution ring assembly [10] comprising one or more inlet pipes [16] and a distribution conduit [12], wherein the coolant flows from the inlet pipes [16] to the distribution conduit [12], which provides the coolant to the cooling channels [15] (fig. 1-2, 5; col. 2, line 64 to col. 3, line 28).

    PNG
    media_image4.png
    496
    546
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the in-slot cooling system of Biais having the inlet and outlet distribution assemblies as taught by Kikuchi, in order to evenly distribute cooling fluid throughout the slots thereby efficiently and evenly cooling the coils (col. 1, lines 25-31; col. 3, line 57 to col. 4, line 3 of Kikuchi).
Regarding claim 10, Biais discloses the in-slot cooling system of Claim 9, as stated above, wherein Kikuchi further discloses the distribution conduit [12] comprises a circular ring (fig. 1-2, 5; col. 2, line 64 to col. 3, line 28).
Regarding claim 11, Biais discloses the in-slot cooling system of Claim 9, as stated above, wherein Kikuchi further discloses inlet finger-type tubes [21A,21B] that guide the coolant from the distribution conduit [12] into the cooling channels [15] (fig. 1-2; col. 3, lines 28-48).
Regarding claim 12, Biais discloses the in-slot cooling system of Claim 11, as stated above, wherein Kikuchi further discloses each cooling channel [15] is associated with a single inlet finger-type tube [21A,21B] (fig. 1-2; col. 3, lines 28-48).
Regarding claim 13, Biais discloses the in-slot cooling system of Claim 9, as stated above, wherein Kikuchi further discloses an outlet distribution ring assembly [11] comprising one or more outlet pipes [17] and a collection conduit [13] , wherein the coolant flows from the cooling channels [15] into the collection conduit [13], from which the coolant exits the stator [5] through the outlet pipes [17] (fig. 1-2, 5; col. 2, line 64 to col. 3, line 28).
Regarding claim 14, Biais discloses the in-slot cooling system of Claim 13, as stated above, wherein Kikuchi further discloses outlet finger-type tubes [21A,21B] that guide the coolant from the cooling channels [15] into the collection conduit [13] (fig. 1-2, 5; col. 2, line 64 to col. 3, line 28; the outlet finger-type tubes have the same structure as the inlet finger-type tubes).  It would have been obvious to one of ordinary skill in the art to provide the same finger-type tubes on the outlet side as the inlet side, in order to guide the cooling fluid efficiently out of the machine, thereby improving efficiency by more quickly removing the heated cooling fluid.
Further, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use finger-type tubes to direct the fluid in both the inlet and outlet assemblies, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Regarding claim 15, Biais discloses the in-slot cooling system of Claim 14, as stated above, wherein Kikuchi further discloses each cooling channel [15] is associated with a single outlet finger-type tube [21A,21B] (fig. 1-2; col. 3, lines 28-48).
Regarding claim 16, Biais discloses the in-slot cooling system of Claim 13, as stated above, wherein Kikuchi further discloses the collection conduit [13] comprises a circular ring (fig. 1-2, 5; col. 2, line 64 to col. 3, line 28).
Allowable Subject Matter
Claim(s) 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, and all claims dependent thereon, the prior art does not disclose, inter alia, the in-slot cooling system of Claim 1, wherein the conductor having the shortest predetermined distance from the air gap is separated from the axial cooling channel by a second bridge portion of the lamination material.
While the prior art discloses multiple axial cooling channels within the stator slots, including those defined both by tubes within the stator and the lamination material of the stator itself, the prior art does not disclose an axial cooling channel as defined above.  The above limitations require two bridge portions, adjacent to the radially innermost (i.e. closest to the air gap) conductor, which define the axial cooling channel.  However, the prior art does not disclose axial cooling channels defined by two such bridge portions.  Thus, this arrangement is neither anticipated nor rendered obvious by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Jones et al. (US 2013/0294899 A1) discloses a stator with closed slots defined by a bridge portion of laminated material.
Glubrecht (US 2013/0140924 A1) discloses a stator with axial cooling channels connected to inlet and outlet distribution assemblies.
Kikuchi et al. (US 2002/0074871 A1) discloses a stator with axial cooling channels connected to inlet and outlet distribution assemblies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834